B 2100A(FormCase
             2100A) 18-10510
                    (12/15)               Doc 79          Filed 11/17/20 Entered 11/17/20 15:31:20                                 Desc Main
                                                            Document     Page 1 of 3
                                 UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF MASSACHUSETTS
                                                          BOSTON DIVISION


In re       Elizabeth A LaRocco                                               Case No. 18-10510


                                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.

Citibank, N.A., as trustee for CMLTI Asset                                   Wilmington Savings Fund Society, FSB, as Owner
                    Trust                                                     Trustee of the Residential Credit Opportunities
                                                                                                Trust V-C
                Name of Transferee                                                          Name of Transferor

Name and Address where notices to                                           Court Claim # (if known):      2-1
transferee should be sent:                                                  Amount of Claim:      $228,309.53
Fay Servicing, LLC                                                          Date Claim Filed:     March 9, 2018
Bankruptcy Department
PO Box 814609
Dallas, TX 75381-4609

Phone: 800-495-7166                                                         Phone:     562-735-6555
Last Four Digits of Acct #               9915                               Last Four Digits of Acct #               3248

Name and Address where transferee payments
should be sent (if different from above):
Fay Servicing, LLC
Bankruptcy Department
PO Box 814609
Dallas, TX 75381-4609

Phone: 800-495-7166
Last Four Digits of Acct #:               9915

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.




By:      /s/Heather D. Bock                                                                    Date:      11/17/2020
        Transferee/Transferee’s Attorney

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571
            Case 18-10510      Doc 79     Filed 11/17/20 Entered 11/17/20 15:31:20 Desc Main
                                            Document     Page 2 of 3
 In Re:                                                  Bankruptcy Case No.:   18-10510
            Elizabeth A LaRocco
                                                            Chapter:                   13

                                                            Judge:                     Melvin S. Hoffman



                                           CERTIFICATE OF SERVICE

       I, Heather D. Bock, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
Georgia 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I served a copy of the within Transfer Of Claim filed in this bankruptcy matter
on the following parties at the addresses shown, by regular United States Mail, with proper postage affixed,
unless another manner of service is expressly indicated:

Elizabeth A LaRocco
57 Charles Street
East Weymouth, MA 02189

AMIP Management
3020 Old Ranch Parkway, Suite 180
Sea Beach, CA 90740

Richard D. Smeloff                             (served via ECF Notification)
Smeloff & Associates
500 Granite Avenue
Suites 7 & 8
Milton, MA 02186

John Fitzgerald                                (served via ECF Notification)
Office of the US Trustee
J.W. McCormack Post Office &
Courthouse
5 Post Office Sq., 10th Fl, Suite 1000
Boston, MA 02109

Carolyn Bankowski                              (served via ECF Notification)
Chapter 13-12 Trustee Boston
P. O. Box 8250
Boston, MA 02114
        Case 18-10510       Doc 79
                             Filed 11/17/20 Entered 11/17/20 15:31:20 Desc Main
                               Document     Page 3 of 3
I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:   11/17/2020      By:   /s/Heather D. Bock
                   (date)            Heather D. Bock
                                     Massachusetts BAR NO.
                                     Attorney for Transferee
